       Case 4:18-cv-00792-SWW Document 54 Filed 09/14/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

THERESA KIRKLIN                            *
                           PLAINTIFF       *
                                           *
V.                                         *   CASE NO. 4:18CV00792 SWW
                                           *
                                           *
RHONDA BENTON, in her                      *
individual and official capacities, ET     *
AL.                                        *
                       DEFENDANTS


                                      ORDER

      On August 17, 2020, the Court granted summary judgment in Defendant’s

favor and dismissed this case. Now before the Court is Plaintiff’s motion to extend

the time for filing a notice of appeal [ECF No. 53]. For good cause shown, the

motion is granted, and the time for filing a notice of appeal is extended up to and

including October 16, 2020.

      Ordinarily, a notice of appeal must be filed within 30 days after the

judgment or order appealed from is entered. Fed. R. App. P. 4(a). However, a

district court may extend the prescribed 30-day period upon a motion, with a

showing good cause or excusable neglect, filed within 60 days after entry of

judgment. Fed. R. App. P. 4(a)(5). “No extension under . . . Rule 4(a)(5) may




                                          1
       Case 4:18-cv-00792-SWW Document 54 Filed 09/14/20 Page 2 of 2




exceed 30 days after the prescribed time or 14 days after the date when the order

granting the motion is entered, whichever is later.” Fed. R. App. P. 4(a)(5)(C).

      Here, Plaintiff filed her motion before the expiration of the 30-day period

prescribed under Rule 4(a). Without an extension, the appeals deadline falls on

September 16, 2020, and Plaintiff asks the Court to extend the time for filing a

notice of appeal up to and including thirty days later, October 16, 2020. Plaintiff

states that she requires additional time to secure a new attorney to represent her on

appeal. For good cause shown, the motion is granted.

      IT IS THEREFORE ORDRED that Plaintiff’s motion for an extension of

time for filing notice of appeal [ECF No. 53] is GRANTED. Plaintiff has up to

and including October 16, 2020 in which to file notice of appeal.

      IT IS SO ORDERED THIS 14TH DAY OF SEPTEMBER, 2020.

                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE




                                          2
